DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Final Action on the merits in response to the application filed on 04/04/2022.

Claims 1-3 remain pending in this application.

Foreign Priority
The Examiner/office acknowledges that the applicant claims foreign priority to the date 04/03/2018.


Claim Rejections - 35 USC § 101
Reasons for Removing the 35 USC 101 Rejection
The reasons for withdrawal of the rejection of claims 1-3 under 35 U.S.C. 101  can be found below:
The amendments to the claims are directed to analyzing and managing of visitors’ and travel data (e.g. receiving positional information, storing visit data, determining visits of moving bodies, calculating moving body visits). These limitations of representative claim 1 and 3 recite concepts that amount to (i) Certain Methods of Organizing Human Activity (e.g. based on managing steps of monitoring visitors data).
However, there is enough integration in the claim to be called a practical application based on the information analysis system that uses structural computer elements. Also the Applicant’s remarks at pg. 6 and 7 “Claim 1 expressly requires structural computer elements and cooperating system components that consequently preclude any reasonable interpretation of the claims as merely encompassing organizing human activity, or other mental processes or software elements. For example, the recited information analysis system including onboard devices which perform services to customers riding in moving bodies, mobile terminals carried by the customers, an information analysis device, manager terminals which are manipulated by managers of facilities to which the moving bodies can visit, and a communication network connecting the onboard devices, the mobile terminals, the information analysis device, and the manager terminals to be able to communicate with each other expressly limits the claimed information analysis system to machines which enable vehicles, users, and managers to communicate with an information analysis device via terminals, the information analysis device being configured to calculate a virtual customer visit number to a designated facility based on a moving body visit ratio to a facility. 
These are not tasks that can be reasonably performed solely in the mind as an abstract idea, or otherwise described as directed to a judicial exception. Instead, these claim features expressly require a system of machines capable of collecting information from a plurality of vehicles, users, and managers to an information analysis device for calculating a virtual customer visit number to the designated facility based on a moving body visit ratio to a facility. As such a system of machines, the information provision system recited in claim 1 amounts to significantly more than a judicial exception. 
Notwithstanding the arguments above, and insofar as portions of the claimed subject matter are directed to a judicial exception, Applicant additionally contends thatPage 6 of 12 the judicial exception is integrated into a practical application. To this point, the claims of the present application recite limitations which practically apply any judicial exception by integrating the judicial exception into an overall control scheme in a system for calculating a virtual customer visit number to a designated facility. 
For example, claim 1 calls for, among other features, the information analysis device including a reception unit which receives positional information of a plurality of the moving bodies, a moving body visit determination unit which determines visits of the plurality of the moving bodies to the facility based on positional information of the plurality of the moving bodies and a position of a facility where the customer visit data is stored in a visit data storage unit, and a customer visit number calculation unit which calculates a virtual customer visit number to the designated facility based on a moving body visit ratio to the facility calculated by the moving body visit ratio calculation unit. 
As such, work by the claimed information analysis device based on positional information of the plurality of moving bodies with respect to a facility affects a calculated virtual customer visit number to the designated facility. With these limitations, any judicial exception read into the claims finds practical application as the output of a system for determining a virtual customer visit number of a designated facility. ”
Therefore the Applicants amended claims are indicative of integration into a practical application by:
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo


Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20030009279, Kawamoto to hereinafter Kawamoto i in view of United States Patent Publication US 20160343003, Howe.

Referring to Claim 1, Kawamoto teaches an 
information analysis system configured to include: onboard devices which perform services to customers riding in moving bodies; mobile terminals carried by the customers; an information analysis device; manager terminals which are manipulated by managers of facilities to which the moving bodies can visit; and a communication network connecting the onboard devices, the mobile terminals, the information analysis device, and the manager terminals to be able to communicate with each other ( 
Kawamoto: Sec. 0040, a client accesses a service provider through a network using a mobile terminal, etc., and receives store information about the situation of a store such as the occupancy state, etc.
Kawamoto: Sec. 0111, When the mobile terminal 2 has GPS navigation capabilities, the map data can include client location information and route information (indicated by the dotted lines in FIG. 14A) to the nearest store which are operated with the GPS navigation capabilities of the mobile terminal 2.
Kawamoto: Sec. 0114, FIG. 14, the shortest route for the client to the store is indicated by the dotted line shown in FIG. 14A, and the car navigation, etc. guides the route.
Kawamoto: Sec. 0115, To the guide information, information about the route through which the store can be reached than the suggested short route indicated by the dotted line as shown in FIG. 14C, and information which is the guide to the route such as an eye-catching mark, etc. to follow the route, which is the information with the latest state input by a staff, etc. of the store, can be added. The information changes with the passage of days, time, etc. By inputting the guide information by the staffs of the store, the guide information corresponding to the change can be provided for the client.); 
Kawamoto describes a device that performs navigation (route guidance) to a user riding in a vehicle, which allow for input from users and staff for contributing to instructional guidance, wherein the service provider and user communicate with each other.

the information analysis device comprising (
Kawamoto: Sec. 0018, a program used to direct a computer to perform similar control, and a computer-readable storage medium storing the program.
Kawamoto: Sec. 0044, According to the present embodiment, the terminal used by a client is a mobile terminal, but a device other than the mobile terminal can be connected to the center 1 through a public networks, and any terminal such as a desk top personal computer, etc.):

a reception unit which receives positional information of a plurality of the moving bodies (
Kawamoto: Fig. 14A-C describes a map providing the location of clients as well as other moving vehicles that are waiting for parking. Additionally, database device and/or client demand information integration device collects map and GPS data for all the moving vehicles);

a map information storage unit which stores map information including roads on which the plurality of moving bodies can travel, and positions of a plurality of facilities to which the plurality of moving bodies can visit (
Kawamoto: Fig. 14A-C
Kawamoto: Sec. 0072, in FIG. 5 indicates that when the unoccupied seat rate is lower than 10%, the visiting rate of clients is normally low. According to the store information from the center 1, the clients A and B stops actually visiting the Yamashita Park Store to avoid the crowded store when they are informed that the unoccupied seat rates are as low as 5% and 9% respectively. The clients C and D actually visit the store because they are informed that the unoccupied seat rates are as high as 30% and 50% respectively.);
Kawamoto describes multiple clients traveling to multiple stores and 0118 teaches the information being added to map.

a visit data storage unit which stores customer visit data related to visits of customers to at least any one facility among the plurality of the facilities (
Kawamoto: Sec. 0030, FIG. 12 is a flowchart of the update process of store information when a client visits a store managed by the central system.
Kawamoto: Sec. 0050, The visit information database 14 stores the visit information about a client accessing the center 1... Therefore, the visiting date and time are stored in the record of the service code of the client actually visiting the store only. As a result, based on the number of records storing the visiting date and time and the number of records not storing them, the number (visit records) of clients actually visiting the store out of the number of the persons accessing the center 1 can be obtained.);

a moving body visit determination unit which determines visits of the plurality of the moving bodies to the facility based on positional information of the plurality of the moving bodies and a position of the facility where the customer visit data is stored in the visit data storage unit, and stores moving body visit data of the plurality of the moving bodies to the facility (
Kawamoto: Fig. 14A-C describes a map providing the location of clients as well as other moving vehicles that are waiting for parking.
Kawamoto: Sec. 0050, The visit information database 14 stores the visit information about a client accessing the center 1... the number (visit records) of clients actually visiting the store out of the number of the persons accessing the center 1 can be obtained.
Kawamoto: Sec. 0051, The current store information database 15 stores the store information such as the unoccupied seat rate, etc. about the current situation of each store, and stores the current store information about the current situation of each store and the time-series store information storing the status of each time period of each store…the current store information stores the number of seats, remaining seats, all car spaces, and remaining car spaces of each store to obtain the unoccupied seat rate and the unoccupied car space rate, thereby updating the data according to the information from the information terminal 3 of each store.);
Kawamoto teaches storing the number of visits at a store.

a moving body visit ratio calculation unit which calculates (See Howe) a moving body visit ratio which is a ratio of a moving body visit number and a customer visit number for the facility, ( 
Kawamoto: Sec. 0050, The visit information database 14 stores the visit information about a client accessing the center 1... the number (visit records) of clients actually visiting the store out of the number of the persons accessing the center 1 can be obtained.
Kawamoto: Sec. 0051, The current store information database 15 stores the store information such as the unoccupied seat rate, etc. about the current situation of each store, and stores the current store information about the current situation of each store and the time-series store information storing the status of each time period of each store…the current store information stores the number of seats, remaining seats, all car spaces, and remaining car spaces of each store to obtain the unoccupied seat rate and the unoccupied car space rate, thereby updating the data according to the information from the information terminal 3 of each store.);
Kawamoto describes comparing data that includes car locations and store visitations, as the Applicant’s specification seems to only teach comparing the data and not actually calculating data to create a ratio..

a customer visit number calculation unit which, in a case of a facility where the customer visit data is stored in the visit data storage unit being present in a predetermined region set in advance corresponding to a designated facility that was arbitrarily designated from among the plurality of facilities, or on a road which is the same as the designated facility, calculates a virtual customer visit number to the designated facility, based on a moving body visit ratio to the facility calculated by the moving body visit ratio calculation unit (
Kawamoto: Sec. 0050, The visit information database 14 stores the visit information about a client accessing the center 1... the number (visit records) of clients actually visiting the store out of the number of the persons accessing the center 1 can be obtained.
Kawamoto: Sec. 0051, The current store information database 15 stores the store information such as the unoccupied seat rate, etc. about the current situation of each store, and stores the current store information about the current situation of each store and the time-series store information storing the status of each time period of each store…the current store information stores the number of seats, remaining seats, all car spaces, and remaining car spaces of each store to obtain the unoccupied seat rate and the unoccupied car space rate, thereby updating the data according to the information from the information terminal 3 of each store.
Kawamoto: Sec. 0103, the client demand information integration device 10 receives the notifications, and subtracts the notified number of clients (the number of cars for the parking lot) from the current number of unoccupied seats (the current number of available car spaces for the parking lot) stored in the current store information about the store in the current store information database 15 in step S52, thereby updating the current number of unoccupied seats (the current number of available car spaces for the parking lot). In step S53, the unoccupied seat rate (unoccupied car space rate) is obtained from the value obtained in step S52 and the total number of seats (the total car spaces in the parking lot). In step S54, the updated data is reflected on the current store information in the current store information database 15, thereby terminating the process.
Kawamoto: Sec. 0106, the client demand information integration device 10 receives the notifications, and adds the notified number of clients (the number of cars for the parking lot) to the current number of unoccupied seats (the current number of available car spaces for the parking lot) stored in the current store information about the store in the current store information database 15 in step S62, thereby updating the current number of unoccupied seats (the current number of available car spaces for the parking lot). In step S63, the unoccupied seat rate (unoccupied car space rate) is obtained from the value obtained in step S62 and the total number of seats (the total car spaces in the parking lot). In step S64, the updated data is reflected on the current store information in the current store information database 15, thereby terminating the process.).
Kawamoto describes comparing data that includes car locations, store visitations, which the data is used to predict and determine the number of clients actually visiting a store.

Kawamoto does not explicitly teach calculation unit which calculates; according to a comparison between the customer visit data and the moving body visit data for the facility; wherein the facility where the customer visit data is stored in the visit data storage unit is separate from the designated facility.
	However, Howe teaches these limitation
calculation unit which calculates (
Howe: Sec. 0020, The VIA computer device determines sales data for the merchant location based on the number of vehicles calculated in the parking area and the number of transactions that occurred.
Howe: Sec. 0061, VIA computer device 224 performs process 700 for multiple overhead images 510, where each overhead image 510 is for a different point in time. VIA computer device 224 uses the sales data and number of vehicles 518 at each point in time to calculate trends and determine spending habits.) 

according to a comparison between the customer visit data and the moving body visit data for the facility (
Howe: Sec. 0023, In some other embodiments, the number of vehicles in the parking area could be used to determine a number of visitors to the store. The number of vehicles could also estimate a number of vehicle passengers that visit the store, where there is more than one passenger in a vehicle
Howe: Sec. 0068, In other embodiments, VIA computer device 224 determines 816 parking spaces 602 based on the spacing of vehicles 518 in parking area 512. VIA computer device 224 distinguishes 818 vehicles 518 from parking area surface 606. VIA computer device 224 may distinguish vehicles 518 through many methods includes, but not limited to, recognizing vehicles 518 based on the known size of vehicles 518, through the changes in overhead images 510 based on vehicles 518 moving between overhead images 510, based on the difference in color between vehicles 518 and parking area surface 606, and based on the different infrared signature that vehicles 518 provide in comparison to that of parking area surface 606. Once vehicles 518 are distinguished from parking area surface, VIA computer device 224 counts 820 vehicles 518 in the selected parking area 512. If there are more parking areas, then VIA computer device 224 returns to Step 814 for each of the additional parking areas 512.
Howe describes comparing data that includes vehicle visits with store visitations, which is similar to the Applicant’s specification for the disclosure of moving body visit.

wherein the facility where the customer visit data is stored in the visit data storage unit is separate from the designated facility (
Howe: Sec. 0023, In some other embodiments, the number of vehicles in the parking area could be used to determine a number of visitors to the store. The number of vehicles could also estimate a number of vehicle passengers that visit the store, where there is more than one passenger in a vehicle
Howe: Sec. 0070, FIG. 9 is a diagram 900 of components of one or more example computing devices that may be used in the system 200 shown in FIG. 2. In some embodiments, computing device 910 is similar to server system 212; it may also be similar to VIA computer device 224 (both shown in FIG. 2). A database 920 may be coupled with several separate components within computing device 910, which perform specific tasks. In this embodiment, database 920 includes transaction data 922, overhead images 924, which may be overhead images 510 (shown in FIG. 5), sales data 926, and vehicle counts 928. In some embodiments, database 920 is similar to database 220 (shown in FIG. 2).).
Howe describes data being separately save in the database which includes vehicle and visit data. This is similar to the Applicant’s specification at 0131

Kawamoto and Howe are both directed to the analysis of visiting data (See Kawamoto at 0043, 0048, 0050; Howe at 0023, 0069). Kawamoto discloses that additional examples of visitors, such as the car information can be considered (See Kawamoto at 0101-0106). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawamoto, which teaches detecting and processing store visiting problems in view of Howe, to efficiently apply analysis of visiting data to enhancing the capability when storing and processing visiting data. (See Howe at 0053, 0054, 0071)


Referring to Claim 2, Kawamoto teaches the information analysis system according to claim 1, wherein the customer visit data is stored for every predetermined time slot of one day, and wherein the customer visit number calculation unit calculates the customer visit number visiting the designated facility for every predetermined time slot of one day (
Kawamoto: Sec. 0050, The visit information database 14 stores the visit information about a client accessing the center 1... the number (visit records) of clients actually visiting the store out of the number of the persons accessing the center 1 can be obtained.
Kawamoto: Sec. 0051, The current store information database 15 stores the store information such as the unoccupied seat rate, etc. about the current situation of each store, and stores the current store information about the current situation of each store and the time-series store information storing the status of each time period of each store… the time and date, the time period, the unoccupied seat rate and the unoccupied car space rate of the parking lot at the time are stored as associated with one another.
Kawamoto: Sec. 0066, In FIG. 4, the location information database 13 is searched using as a search key the time period on which an analysis is to be carried out, the location information (location code) about the location of the client who accessed the center 1 in the time period is obtained, and the territory information database 16 is searched using as a search key the location code ((1)), thereby confirming the corresponding store ((2)). Then, the current store information database 15 is searched based on the access time stored in the location information database 13 so that the unoccupied seat rate in a time period in large (small) demand can be designated.
Kawamoto: Sec. 0077, FIG. 7A is a graph for each time period showing the relationship between the unoccupied seat rate obtained when the client accesses the center 1 and the visiting rate of the client checking the store information about the Yamashita Park Store. FIG. 7B is a similar graph about the other suburban stores.);
Kawamoto describes comparing data that includes store visitations and time period, in which the Examiner is interpreting time periods as time slots.

Claim 3 recite limitations that stand rejected via the art citations and rationale applied to claim 1.  


Response to Arguments
Applicant’s arguments filed 04/05/2022 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 04/05/2022.

Regarding the 35 U.S.C. 103 rejection, at pg. 11 the Applicant argues that “Kawamoto does not teach or suggest an information analysis system where an information analysis device includes a reception unit which receives positional information of a plurality of the moving bodies, a moving body visit ratio calculation unit which calculates a moving body visit ratio which is a ratio of a moving body visit number and a customer visit number for a facility, and a customer visit number calculation unit which, in a case of a facility where customer visit data is stored in a visit data storage unit being present in a predetermined region set in advance corresponding to a designated facility that was arbitrarily designated from among a plurality of facilities, or on a road which is the same as the designated facility, calculates a virtual customer visit number to the designated facility, "based on a moving body visit ratio to the facility calculated by the moving body visit ratio calculation unit," where "the facility where the customer visit data is stored in the visit data storage unit is separate from the designated facility," as required by claim 1.”
In response, the Examiner respectfully disagree. Kawamoto teaches database device and/or client demand information integration device collects map and GPS data for all the moving vehicles, which the Examiner is interpreting as reception unit which receives positional information of a plurality of the moving bodies. Lastly, Kawamoto describes comparing data that includes car locations and store visitations, as the Applicant’s specification seems to only teach comparing the data and not actually calculating data to create a ratio.
Other arguments with respect to claims has been considered but are moot in view of the new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Howe, U.S. Pub. 20160343003, (discussing analyzing location data based off of transaction data).
Iwata et al., J.P. Pub. 2002297833, (discussing the processing and analyzing traffic of vehicles).
Kurzhanskiy et al., Traffic Management: An Outlook, http://connected-corridors.berkeley.edu/sites/default/files/Traffic%20Management%20Outlook.pdf, Economics of transportation, 2015 (discussing determining the cause and impact of traffic, and managing traffic data).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624